         Case 5:19-cv-05787-JMG Document 92 Filed 08/19/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JAIMARIA BODOR, individually and on behalf           CIVIL ACTION
 of all others similarly situated,
                                 Plaintiff,           NO. 5:19-cv-05787 (JMG)
                 vs.
 MAXIMUS FEDERAL SERVICES, INC.,
                                 Defendant.

                         PLAINTIFF’S RESPONSE TO
              DEFENDANT’S NOTICE OF SUPPLEMENTAL AUTHORITY

       This case concerns a debt collector that deprived hundreds of consumer debtors their tax

refunds for several months, in violation of the Fair Debt Collection Practices Act (“FDCPA”), 15

U.S.C. § 1692 et seq. The debt collector, Defendant Maximus Federal Services, Inc. (“Maximus”)

has moved for summary judgment, arguing inter alia that Maximus did not injure Plaintiff Jaimaria

Bodor under Article III of the U.S. Constitution, and even if it did, Maximus’s violation of the

FDCPA was the result of a bona fide error notwithstanding the maintenance of procedures

reasonably adapted to avoid such error.

       On August 16, 2021, Maximus filed a Notice of Supplemental Authority in support of its

pending Motion for Summary Judgment. However, the cases referenced only further demonstrate

the impropriety of summary judgment in this matter.

                                       Article III Standing

       Maximus cites several cases, including Trans Union LLC v. Ramirez, 141 S. Ct. 2190

(2021), that purportedly support the proposition that Plaintiff Jaimaria Bodor “has failed to allege

any concrete injury other than the alleged FDCPA violations.” (ECF 91 at p. 2.) But this argument

ignores that Maximus’s conduct caused Ms. Bodor to suffer an out-of-pocket loss—her tax

refund—for six months. The Court in Ramirez explained that such monetary harms “readily

qualify as concrete injuries under Article III,” stating in unequivocal terms, “If a defendant has
          Case 5:19-cv-05787-JMG Document 92 Filed 08/19/21 Page 2 of 4




caused physical or monetary injury to the plaintiff, the plaintiff has suffered a concrete injury in

fact under Article III.” 141 S. Ct. at 2204. As such, Ramirez supports the notion that Maximus

caused Ms. Bodor to suffer a concrete injury.

                                         Bona Fide Error

       Maximus also claims that its “bona fide error” defense is supported by Van Hoven v.

Buckles & Buckles, No. 1:14-60, 2021 WL 2947593 (Mich. W.D., July 1, 2021), where debt

collectors failed to “back out” failed garnishment costs from a subsequent failed garnishment

request. 1 But the record on bona fide error in Van Hoven differs in several material respects. For

one, the defendants proffered evidence on the existence of a policy reasonably designed to avoid

the error, and this evidence was “unrebutted[.]” Id. at *3. By contrast, Maximus has disclaimed

the existence of an FDCPA policy, and the procedures it did employ admittedly had a “blind spot.”

(JA-00990). These and other factual disputes preclude the entry of summary judgment on this

affirmative defense. See, e.g., Owen v. I.C. Sys., Inc., 629 F.3d 1263, 1277 (11th Cir. 2011)

(reversing grant of summary judgment on bona fide error defense, explaining that “the third

element of the bona fide error defense is a uniquely fact-bound inquiry”); Pettitt v. Chiari & Ilecki,

LLP, 419 F. Supp. 3d 627, 637 (W.D.N.Y. 2019) (“questions as to whether a debt collector

maintained reasonably adapted procedures are factual questions properly reserved for the jury”).



Date: 8/19/2021                                       /s/ Jody T. López-Jacobs
                                                      JODY T. LÓPEZ-JACOBS
                                                      FLITTER MILZ, P.C.
                                                      450 N. Narberth Avenue, Suite 101
                                                      Narberth, PA 19072
                                                      (P) (610) 668-0011


1
        The Van Hoven plaintiff suffered no out-of-pocket loss from the failed garnishment request
that “accidentally” included a $15 filing fee that should have been backed out. Van Hoven, 2021
WL 2947593 at *3-4.
                                                  2
Case 5:19-cv-05787-JMG Document 92 Filed 08/19/21 Page 3 of 4




                                  (F) (610) 667-0552
                                  jlopez-jacobs@consumerslaw.com

                                  Stuart T. Rossman (pro hac vice)
                                  Persis Yu (pro hac vice)
                                  Alpha Taylor (pro hac vice)
                                  NATIONAL CONSUMER LAW CENTER
                                  Winthrop Square, 4th Floor
                                  Boston, MA 02110
                                  (617) 542-8010 tel.
                                  (617) 542-8028 fax
                                  srossman@nclc.org
                                  pyu@nclc.org
                                  ataylor@nclc.org

                                  Alice Buttrick (pro hac vice)
                                  Benjamin Elga (pro hac vice)
                                  JUSTICE CATALYST LAW, INC.
                                  81 Prospect Street
                                  Brooklyn, NY 11201
                                  (518) 732-6703 tel.
                                  abuttrick@justicecatalyst.org
                                  belga@justicecatalyst.org

                                  Attorneys for Plaintiff and the Class




                              3
         Case 5:19-cv-05787-JMG Document 92 Filed 08/19/21 Page 4 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JAIMARIA BODOR, individually and on behalf          CIVIL ACTION
 of all others similarly situated,
                                 Plaintiff,
                 vs.                                 NO. 5:19-cv-05787 (JMG)
 MAXIMUS FEDERAL SERVICES, INC.,
                                 Defendant.

                               CERTIFICATE OF SERVICE

       I, Jody T. Lopez-Jacobs, do hereby certify that a copy of the foregoing was served upon

all counsel of record by CM/ECF electronic filing.


Date: 8/19/2021                                      /s/ Jody T. López-Jacobs
                                                     JODY T. LÓPEZ-JACOBS
                                                     FLITTER MILZ, P.C.
                                                     450 N. Narberth Avenue, Suite 101
                                                     Narberth, PA 19072
                                                     (P) (610) 668-0011
                                                     (F) (610) 667-0552
                                                     Email: jlopez-jacobs@consumerslaw.com

                                                     Attorney for Plaintiff and the Class
